PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,151,617
Issue Date: 19 Oct 2021
Application No. 14/687,720
Filing or 371(c) Date: 15 Apr 2015
Attorney Docket No. 451310US



:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(e), filed October 26, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior filed non-provisional application set forth in a corrected/updated Application Data Sheet (ADS) filed previously on May 21, 2021.

The renewed petition pursuant to 37 C.F.R. § 1.78(e) petition is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



On October 9, 2021, after the mailing of the decision on the original petition and before the filing of this renewed petition, this application issued as US patent number 11,151,617.

With this renewed petition filed on October 26, 2021, a statement of facts that supports a finding that the entire period of delay was unintentional has been received, along with a certificate of correction and the associated fee.

However, the certificate of correction received on October 26, 2021 cannot be entered.

It follows that to date, requirements (2) and (3) above have been satisfied and requirement (1) has not.

Regarding the first requirement, the certificate of correction received on October 26, 2021 cannot be entered for the following two reasons.

First, the following paragraph contains a priority claim that is not properly written:


    PNG
    media_image2.png
    123
    673
    media_image2.png
    Greyscale


The final clause that reads “, application No. 14/687,720, which is a continuation of application No. 13/842,165, filed on Mar. 15, 2013, now abandoned” should either be a standalone sentence and the comma that begins this clause should be a period, or the clause should be written as it is in the paragraph reproduced below.

Second, the following paragraph includes an improper incorporation by reference:


    PNG
    media_image3.png
    118
    670
    media_image3.png
    Greyscale


The reference to prior-filed application numbers 13/247,289 and  13/842,165 is not acceptable as drafted since it improperly incorporates by reference the prior-filed applications.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. § 132(a)). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. § 120 after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. § 120 is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).  Note MPEP §§ 201.06(c) and 608.04(b).

Compare the above reproduced section of the certificate of correction with the first paragraph of the specification following the title that was included on initial deposit, which does not list application numbers 13/247,289 and 13/842,165 among the applications incorporated by reference:


    PNG
    media_image4.png
    226
    646
    media_image4.png
    Greyscale


The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be 1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

The petition fee, an acceptable corrected/updated Application Data Sheet, and the fee that is associated with the filing of a certificate of correction have been received, and need not be resubmitted on renewed petition.  Only a renewed petition and an acceptable certificate of correction are required.

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.